Order, Supreme Court, New York County (William A. Wetzel, J.), entered October 19, 2006, which denied petitioner’s application to annul respondent Board of Education’s determinations rating her job performance as unsatisfactory and dismissing her from her position as a probationary assistant principal, unanimously affirmed, without costs.
The “U” ratings are unreviewable for failure to exhaust the grievance procedures set forth in the collective bargaining agreement (Matter of Plummer v Klepak, 48 NY2d 486 [1979], cert denied 445 US 952 [1980]; Matter of Cantres v Board of Educ. of City of N.Y, 145 AD2d 359, 361 [1988]). Concur—Gonzalez, J.P., Williams, Catterson and Moskowitz, JJ.